PD-0408-15
                                                                  COURT OF CRIMINAL APPEALS
                               PD-0408-15                                          AUSTIN, TEXAS
                                                               Transmitted 4/13/2015 12:00:00 AM
                                                                  Accepted 4/15/2015 4:08:53 PM
                                                                                    ABEL ACOSTA
                    CAUSE NO. ______________________                                        CLERK

MARK JOSEPH SHUMSKI,                    §         IN THE TEXAS COURT OF
 Appellant,                             §
                                        §
v.                                      §
                                        §
              April 15, 2015
                                        §                CRIMINAL APPEALS
                                        §
                                        §
                                        §
                                        §
STATE OF TEXAS                          §       IN AND FOR THE STATE OF
  Appellee.                             §                         TEXAS


DEFENDANT’S MOTION TO EXTEND DEADLINE TO FILE PETITION
FOR DISCRETIONARY REVIEW PURSUANT TO T.R.A.P RULE 10(5)(b)


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW DEFENDANT MARK JOSEPH SHUMSKI and files this

his MOTION TO EXTEND DEADLINE TO FILE PETITION FOR

DISCRETIONARY REVIEW PURSUANT TO T.R.A.P RULE 10(5)(b). In

Support of this Motion Defendant offers to this Honorable Court the following:

                                        I.

      This cause was originally filed in the Second Court of Criminal Appeals,

      however, pursuant to Order, the case was transferred to the Honorable 11th

      Court of Appeals.
                                   II.

On March 5, 2015, The Honorable 11th Court of Appeals affirmed the 271st,

Wise County District Court proceedings. The appellate cause number is 11-

13-00054-CR, styled Mark Joseph Shumski, appellant v. The State of

Texas, Appellee. There are no pending motions nor requests for rehearing

pending in the 11th Court of Appeals regarding this matter.

                                  III.

Petitioner respectfully requests an extension be granted to file this petition

for discretionary review. The request for extension is made within the

fifteen (15) days allowable by T.A.R.P. 10(5)(b) and is not designed for

delay but so that justice may be done. Co-Counsel on this appeal had has

pneumonia for approximately two and one-half weeks hindering the prompt

completeness of the pdr.

                                   IV.

Petitioner as of this day has completed and has contemporaneously filed the

pdr electronically, however, Petitioner respectfully requests that this Court

grant the extension to file and allow the pdr to be timely filed with this

Court.
                                 Respectfully submitted,

                          By:    _/s/_________________________
                                 PAUL BELEW
                                 State Bar No. 00794926

                                 LAW OFFICES OF PAUL BELEW, PLLC.
                                 P.O. Box 1026
                                 Decatur, Texas 76234
                                 Telephone No. (940) 627 - 6400
                                 Telecopier No. (940) 627 - 6408

                                 pbelew@gmail.com


                          CERTIFICATE OF SERVICE

      I certify that a true copy of the above Motion has this day been served on
attorney for the State on this, the 12TH day of April 2015 by:

      ______       Hand delivery
      ______       Certified mail, return Receipt Requested
      __x___       Sent by electronic mail before 5:00 p.m.

                   _/s/_______________________
                   PAUL BELEW


                          CERTIFICATE OF SERVICE

      I certify that attorney for Petitioner has conferred with the State on this

matter, and the State of Texas is not opposed to the granting of this Motion on the

12TH day of April 2015.


                   _/s/_______________________
                   PAUL BELEW